Citation Nr: 1729462	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  08-10 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Whether the Veteran is competent for VA purposes.


REPRESENTATION

Appellant represented by:	Michael Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran had an initial period of active duty for training from February 1990 to October 1990.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2016, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The case was previously before the Board in September 2016 at which time new and material evidence was found to reopen a previously denied claim of service connection for bilateral hearing loss.  The issue was then remanded by the Board for de novo consideration and further development of the evidence.  This was accomplished and the matter has been returned for further appellate consideration.  

The issue concerning the competency of the Veteran is addressed in the REMAND section of this action.


FINDING OF FACT

The Veteran does not have right and/or left hearing loss for VA purposes.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify was satisfied by a letter dated in January 2011.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in December 2016.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Bilateral Hearing Loss

The Veteran is claiming service connection for bilateral hearing loss that he believes is the result of acoustic trauma sustained during his period of initial active duty for training.  While the Board accepts the Veteran's testimony of acoustic trauma, noting that service connection has been established for tinnitus, the Board finds that bilateral hearing loss has not been demonstrated at any time during service or thereafter.  

Service connection for impaired hearing shall not be established unless the hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered to be a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz is 40 decibels or greater; thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores used in the Maryland CNC tests are less than 94 percent.  38 C.F.R. § 3.385. 

"Audiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran's STRs includes reports of that audiometric testing performed in February and October 1990.  At those times, pure tone thresholds were normal in all frequencies.  Audiometric testing performed in connection with reserved duty in October 1992 also demonstrated normal pure tone thresholds in all tested frequencies.  

An examination was conducted by VA in January 2008.  At that time, pure tone audiometric thresholds were shown to be as follows:

Hertz
500
1000
2000
3000
4000
Right ear
5
0
5
0
0
Left ear
5
5
-5
0
0

Speech recognition scores were shown to be 100 percent correct in each ear.  The diagnosis was "clinically normal."  

An examination was conducted by VA in December 2016.  At that time, pure tone audiometric thresholds were shown to be as follows:

Hertz
500
1000
2000
3000
4000
Right ear
5
5
5
10
15
Left ear
5
5
0
20
15

Speech recognition scores were shown to be 98 percent correct in each ear.  The diagnosis was normal hearing bilaterally.  

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The record includes audiometric testing during service, two years after service, in 2008, and in 2016.  At no time in the record has a hearing loss ben demonstrated.  As such, service connection is not warranted for bilateral hearing loss.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral hearing loss is denied.  

REMAND

A January 2017 rating decision determined that the Veteran was not competent for VA purposes to handle disbursement of funds.  In March 2017 the Veteran submitted a notice of disagreement with the January 2017 rating action.  Although a field examiner in April 2017 recommended in favor of restoring the Veteran's competency, to date the RO has neither restored the Veteran's competency, nor issued a statement of the case from which the Veteran can seek appellate review of the January 2017 rating action.  Accordingly, the Board will remand the competency issue for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the Agency of Original Jurisdiction for the following action:

Issue the Veteran a statement of the case with regard to the issue of whether the Veteran is competent for VA purposes.  Inform the Veteran that he must file a substantive appeal if he desires appellate review of that issue.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

 This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


